DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8 and 17 are cancelled.
Claims 1-7, 9-16 and 18-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 12/09/2021, with respect to claims 1 and 10 have been fully considered and are persuasive in view of the new amendments to the claims. The rejections of claims 1 and 10 have been withdrawn.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed over the prior arts of record because none of the prior arts taken singly, or in combination with the others explicitly discloses all the limitations of claim 1 as currently amended. For instance, the closest prior art of record, Satomi (US PUB 20210211546) discloses an artificial intelligence device comprising: a communication interface for receiving a reference signal in a time domain for echo cancellation of an external device; and a processor configured to determine whether a spectral density at at least one test target frequency is less than or equal to a preset spectral density reference value at at least one test 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of amended claim 1: wherein the communication interface receives a plurality of audio recording signals obtained by recording an audio signal output from a speaker of the external device by a plurality of microphones of the external device, and wherein the processor is configured to perform comparison with a spectral density difference in a frequency band in a predetermined range with respect to the plurality of audio recording signals, and determine that a failure has occurred in at least one of the plurality of microphones of the external device when the spectral density difference is greater than or equal to a preset reference value.

Claims 10 and 19 are similarly allowed for the same reason as claim 1 because claims 10 and 19 are obvious variants of claim 1, and they recited similarly allowable subject matter.

Claims 2-7, 9, 11-16, 18 and 20 are allowed based on their respective dependency from one of Claims 1, 10 or 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654